Citation Nr: 0719060	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an effective date earlier than September 
5, 2003, for a 100 percent scheduler rating for a brain 
aneurysm. 

2.  Entitlement to an effective date earlier than September 
5, 2003, for a total disability rating based upon individual 
unemployabilty (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, assigning a temporary 
total disability rating under 38 C.F.R. § 4.30 for the 
veteran's brain aneurysm from September 5, 2003, and finding 
that the veteran's claim for a TDIU had been rendered moot as 
a result of the temporary total rating assigned.  The veteran 
disagreed with the effective date for the 100 percent rating 
in October 2003, noting that a TDIU should have been assigned 
from September 2001 and, alternatively, that a "statutory" 
100 percent rating should have been assigned as of the date 
of the RO's receipt of his initial claim in September 2001.  

The RO in rating action in July 2004 proposed to reduce the 
veteran's 100 percent rating to 30 percent.  By its rating 
decision in January 2005, the 100 percent evaluation assigned 
for the veteran's brain aneurysm was reduced to 0 percent, 
effective from April 1, 2005.  In place thereof, separate 
grants of service connection were established therein for 
dementia, for which a 100 percent schedular evaluation was 
assigned from April 1, 2005, and for residuals of a 
craniotomy, for which a 10 percent rating was assigned from 
April 1, 2005.  

By further rating action in May 2005, the RO increased (or 
restored) the schedular evaluation assigned for the veteran's 
brain aneurysm from 0 percent to 30 percent for the period 
from September 17, 2001, to September 4, 2003.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006.  A 
transcript of that proceeding is of record.  

Service connection for the veteran's brain aneurysm was 
established by RO action in September 2002, at which time a 
zero percent rating was assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7112, effective from September 17, 2001.  As 
noted above, the RO subsequently restored the 30 percent 
rating, effective from the date of receipt of the original 
claim (September 17, 2001), based upon medical evidence of a 
symptomatic small artery aneurysm.  

The issue of entitlement to an effective date earlier than 
September 5, 2003, for a TDIU for a brain aneurysm on an 
extraschedular basis is addressed in the remand appended to 
the decision below.  Such matter is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's middle cerebral aneurysm was symptomatic 
prior to September 5, 2003, but the medical evidence does not 
show that it involved a large artery.

2.  The veteran's sole service-connected disability, a brain 
aneurysm, is rated 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for a 
right middle cerebral aneurysm prior to September 5, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Codes 7111, 7112 (2006).

2.  The legal or scheduler criteria for an effective date for 
a TDIU prior to September 5, 2003 have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2003, July 2003, May 2004, August 2004 and June 2005 letters 
sent to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim 
addressed herein.  The RO thus complied with VCAA's 
notification requirements with respect to the claim for an 
effective date earlier than September 5, 2003, for a 100 
percent scheduler rating for a brain aneurysm.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The RO letters noted above satisfy these mandates.  These 
letters informed the veteran about the type of evidence 
needed to support his claim for an effective date earlier 
than September 5, 2003, for a 100 percent scheduler rating 
for a brain aneurysm.  The veteran was informed of VA's duty 
to obtain certain evidence for him, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran supplied enough information to enable 
their attainment.  The letters made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It also specifically asked the veteran to 
provide VA with any other supporting medical evidence that he 
had.  The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to establish a rating or effective date for the 
rating in April 2006, but such was provided after the last 
decision issued by the RO.  The Board also recognizes that, 
according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing an effective date earlier than 
September 5, 2003, for a 100 percent scheduler rating for a 
brain aneurysm is lacking.  Sanders, at *5 (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in Dingess notice 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Id., at *10.  

VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice (Pelegrini, supra), the Board determines 
that the AMC cured this defect by providing this complete 
VCAA notice together with readjudication of the claim, as 
demonstrated by the August 2005 supplemental statement of the 
case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The Court of Appeals for Veterans Claims has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
As the supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ." Mayfield, 19 Vet. 
App. at 128.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As the medical evidence 
pertinent to the claim for an earlier effective date is dated 
prior to September 5, 2003, there is no duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

II. Law & Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation provides 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.

Nevertheless, the effective date of an award of increased 
compensation, including a TDIU, can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Hazan V. Gober, 10 Vet. App. 511 (1997).  This 
determination is to be made on the basis of all the evidence 
of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  
However, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper v. Brown, 10 Vet. App 125 (1997); 38 C.F.R. § 
3.400(o)(2).  Accordingly, the award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  Id; see also VAOGCPREC 12-98. 

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2006). 

III. Analysis
Service connection for the veteran's brain aneurysm was 
established by RO action in September 2002, at which time a 
zero percent rating was assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7112, effective from September 17, 2001.  A 
100 percent rating is warranted for a symptomatic aneurysm of 
a large artery, whereas a 30 percent evaluation is warranted 
for a symptomatic small artery aneurysm.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.104, Diagnostic Codes 7111, 7112 
respectively.  The RO subsequently found that a 30 percent 
rating was warranted, effective from the date of receipt of 
the original claim (September 17, 2001), based upon medical 
evidence of a symptomatic small artery aneurysm.  While the 
disability at issue has been symptomatic during the period of 
time in question, the Board finds no medical evidence to 
support a finding that the veteran's aneurysm of the right 
middle cerebral artery involves a large artery.  Accordingly, 
the criteria for a rating in excess of 30 percent for the 
veteran's brain aneurysm prior to September 5, 2003 have not 
been met.

The RO received the veteran's TDIU claim in October 2002.  He 
indicated in his application that he had two years of college 
and employment experience as a mechanic.  He reported that he 
last worked in 2000 and was in receipt of Social Security 
disability since May 2001.

By rating action of the RO in September 2003, a temporary 
total rating was assigned under 38 C.F.R. § 4.30, for the 
period from September 5, 2003.  Such action in the RO's view 
rendered moot the question of TDIU entitlement.  However, the 
veteran filed his TDIU claim in October 2002.  In light of 
this fact and the procedural history of this appeal as 
summarized in the introduction above, the issue that remains 
is entitlement to an effective date earlier than September 5, 
2003, for a TDIU for a brain aneurysm.  

The veteran has only one service-connected disability, which 
was rated 30 percent prior to September 5, 2003.  Therefore, 
he does not meet the minimum schedular criteria for a TDIU 
prior to that date.  It is the established policy of VA, 
however, that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of this matter to appropriate VA officials.  This 
matter is addressed in the remand below.  


ORDER

A 100 percent scheduler rating for a right middle cerebral 
aneurysm prior to September 5, 2003 is denied

An effective date prior to September 5, 2003 for a TDIU on a 
scheduler basis is denied.  


                                                            
REMAND

By rating action of the RO in September 2003, a temporary 
total rating was assigned under 38 C.F.R. § 4.30, for the 
period from September 5, 2003.  Such action in the RO's view 
rendered moot the question of TDIU entitlement.  However, the 
veteran filed his TDIU claim in October 2002 and, as noted 
above, the issue that remains on appeal is entitlement to an 
effective date earlier than September 5, 2003, for a TDIU on 
an extraschedular basis.   

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).

Based upon the evidence of record, the Board finds that there 
is persuasive evidence to show that the veteran was 
unemployable as a result of his service-connected disability 
prior to September 5, 2003.  It is apparent from the record 
that the veteran had a serious, life-threatening brain 
aneurysm at the time he filed his original claim for service 
connection for a brain aneurysm on September 17, 2001, which 
was symptomatic, to include dizziness, incoordination, 
balance problems and headaches.  Such symptoms due to an 
underlying brain aneurysm, in the undersigned's view, 
represent significant impairment, particularly when 
considering the question at hand: whether such symptoms 
precluded substantially gainful employment consistent with 
the veteran's work history as a mechanic.  Moreover, the only 
evidence of record that addresses whether the veteran's 
service-connected brain aneurysm precluded such employment 
from September 17, 2001 are records forwarded from the Social 
Security Administration (SSA), which includes a SSA 
administrative law judge decision that found that the veteran 
was unemployable solely due to his brain aneurysm effective 
prior to the date of receipt of the veteran's original claim 
for service connection.  While SSA records are not 
controlling for VA determinations, they are relevant to the 
question at hand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
There is no competent opinion that supports a finding of 
employability during the period of time in question. 

In view of the foregoing, it is the undersigned judgment that 
there is sufficient evidence of record to grant a TDIU rating 
on an extraschedular basis effective from September 17, 2001.  
However, as noted above, the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  Floyd, supra; VAOPGCPREC 6-96.  Accordingly, the 
case is REMANDED to the RO via the AMC for the following 
action:

The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claim of entitlement to entitlement to an 
effective date earlier than September 5, 
2003, for a TDIU on an extraschedular 
basis.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for a TDIU.  

2.  After completing any additional 
development deemed necessary, the RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether a TDIU is 
warranted on an extraschedular basis 
prior to September 5, 2003.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
last Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


